ICJ_102_SovereigntyPulau_IDN_MYS_2000-05-11_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA SOUVERAINETE
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

ORDONNANCE DU 11 MAI 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER OF 11 MAY 2000
Mode officiel de citation:

Souveraineté sur Pulau Ligitan et Pulau Sipadan
(Indonésiel Malaisie), ordonnance du 11 mai 2000,
C.LJ. Recueil 2000, p. 9

Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan
(Indonesial Malaysia), Order of 11 May 2000,
LC.J. Reports 2000, p. 9

 

N° de vente:
ISSN 0074-4441 Sales number 775

ISBN 92-1-070849-0

 

 

 
11 MAT 2000

ORDONNANCE

SOUVERAINETE SUR PULAU LIGITAN
ET PULAU SIPADAN

(INDONESIE/MALAISIE)

SOVEREIGNTY OVER PULAU LIGITAN
AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

11 MAY 2000

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 2000 2000
11 May
General List
11 May 2000 No. 102

CASE CONCERNING SOVEREIGNTY OVER
PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 44 of the Rules of Court,

Having regard to the Special Agreement between the two Parties,
which was signed in Kuala Lumpur on 3! May 1997 and entered into
force on 14 May 1998,

Having regard to the Order of 14 September 1999, whereby the Court,
taking account of the agreement of the Parties, extended until 2 July 2000
the time-limit for the filing of a Counter-Memorial by each of the Parties;

Whereas, on 8 May 2000, the Agents of the two Parties addressed to
the Court a joint letter worded as follows:

“It is the Parties’ position that the current eight month time-limit
for the simultaneous filing of the Counter-Memorial does not leave
sufficient time for the Parties to address issues which have been
raised in each Party’s Memorial. Therefore, the Parties have agreed
to request jointly a further one month extension for filing the Coun-
ter-Memorials to 2 August 2000. In all other respects, the Special
Agreement signed by the Parties on 31 May 1997 and notified to the
Court on 2 November 1998 remains unchanged, including the date
for submission of the Reply.

The Parties would be grateful if the Court would take note of the
joint request and thereby modify the Order [of 14 September 1999]

4
PULAU LIGITAN AND PULAU SIPADAN (ORDER 11 V 00) 10

for the filing of the Parties’ Counter-Memorials so as to reflect a
filing date of 2 August 20007;

Taking account of the agreement of the Parties,

Extends until 2 August 2000 the time-limit for the filing of a Counter-
Memorial by each of the Parties; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eleventh day of May, two thousand, in
three copies, one of which will be placed in the archives of the Court and
the others transmitted to the Government of the Republic of Indonesia
and the Government of Malaysia, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
